Citation Nr: 1816577	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for osteoarthritis of the left foot talocalcaneal joint with residual scars.  

2.  Entitlement to an increased schedular rating for degenerative arthritis of the right talonavicular joint and subtalar joints of the right ankle currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for chronic back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977 and from March 1979 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was granted service connection for his left foot disability at a noncompensable rating, effective August 15, 1991.  Subsequent rating decisions increased the evaluation to 10 percent, effective August 15, 1991, to a temporary 100 percent from October 8, 1999, to July 1, 2000, and to 30 percent from March 29, 2001.  A July 2015 rating decision denied an increased evaluation and also denied service connection for chronic back pain.  The Veteran perfected his appeal.
 
The Veteran was granted service connection for his right ankle disability in an August 2009 rating decision at a noncompensable rate, effective March 9, 2009.  The Veteran timely appealed and in a January 2014 rating decision, the RO granted a rating of 10 percent, effective August 6, 2008.  He was subsequently awarded a temporary total evaluation for surgery and convalescence, effective March 4, 2014, to June 1, 2014.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

In July 2017, the Veteran requested that his claims be advanced on the docket due to financial hardship.  Evidence having been received demonstrating a financial hardship, the motion is hereby granted pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The Board notes that the Veteran has submitted an application for a total rating based on individual unemployability (TDIU).  However, as this issue has not yet been adjudicated by the RO, it is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was found to be disabled by the Social Security Administration (SSA) on October, 18, 2013.  A request was made to SSA in February 2017 to obtain the medical records used to determine his disability status.  To date, VA has not received such records or any response from SSA.  As these records are likely relevant to the Veteran's claims, they must be sought before the Board may adjudicate the issues on appeal.

A June 2016 private treatment record indicated that the Veteran had subjective neuropathy in his lower extremities.  At the June 2017 hearing, the Veteran reported that he has neuropathy in his right and left feet stemming from his service-connected left foot and right ankle disabilities.  At the latest VA examinations of his left foot and right ankle, sensory evaluations were not conducted.  Therefore, a VA examination that evaluates any nerve damage or neuropathies resulting from these disabilities should be conducted.

The Veteran has claimed that his current back condition began in service.  After service, he was in a motor vehicle accident in October 2013 which resulted in fractures of his thoracic vertebrae and continued back pain.  A June 2015 VA examination found that the Veteran's current condition was more likely than not due to the injuries suffered in the accident, rather than incurred in service.  At the June 2017 hearing, the Veteran raised a theory of entitlement for secondary service connection, stating that he believed that his service-connected foot and ankle disabilities contributed to his current back condition as they affected his gait and spine alignment.  Private treatment records indicate that there may be a relationship between his back condition and his left foot and right ankle disabilities, but a causal connection has not been stated.  The Board must consider all reasonably raised theories of entitlement.  See Douglas v. Derwinski, 2 Vet. App. 435 (1992).  Accordingly, a VA examination should be conducted to consider the effects of the Veteran's service-connected left foot and right ankle disabilities on any back condition.  

In these circumstances, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and request copies of the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records.

2.  Obtain any updated relevant VA treatment records and add them to the claims file. 

3.  After the above development is completed, schedule the Veteran for a neurological examination with an appropriate medical professional to ascertain whether there are any neurologic disabilities affecting the Veteran's feet that have been caused or aggravated by his service connected foot disabilities.  The extent of any such disability should be described.   

Although review of the entire claims file is requested, special attention is directed to the June 2016 private treatment record by Dr. Sherieff and the June 2017 hearing testimony.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Schedule the Veteran for an orthopedic examination with an appropriate medical professional to identify any current back diagnoses.  After a review of the claims file, the examiner is asked to address the following:

a.  Is it at least as likely as not (50 percent probability or higher) that any back disability is proximately due to the Veteran's service-connected foot and ankle disabilities?

b.  Is it at least as likely as not (50 percent probability or higher) that any back disability is aggravated by the Veteran's service-connected foot and ankle disabilities?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

c.  In determining whether any back disability is aggravated by the service-connected foot and ankle disabilities, the examiner should opine upon a baseline level of severity of the back disability established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the back disability.  The examiner is asked to specifically discuss the interplay between the Veteran's October 2013 motor vehicle accident and ensuing injuries and any effect of the service-connected foot and ankle disabilities.  A rationale must be provided for all opinions reached.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



